 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 JULIE C. REAGIN (CABN 167934)
   Assistant United States Attorney
 5        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 6        Telephone: (415) 436-7181
          Fax: (415) 436-6570
 7        Email: Julie.Reagin@usdoj.gov

 8 Attorneys for Plaintiff

 9
                                       UNITED STATES DISTRICT COURT
10
                                      NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12

13
     UNITED STATES OF AMERICA,                     CASE NO. CR 17-00491-002 RS
14
              Plaintiff,                           WRIT OF CONTINUING GARNISHMENT
15
         v.
16
     G. STEVEN BURRILL,
17
              Defendant,
18
     ______________________________________
19
     PENSCO TRUST COMPANY, LLC,
20
              Garnishee.
21

22 TO:        PENSCO Trust Company, LLC
              ATTN: Sr. VP Amy Wong
23
              275 Battery Street, Suite 1220
24            San Francisco, CA 94111

25            YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE
26 UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

27 DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

28
     Writ of Continuing Garnishment
     Case No: CR 17-00491-002 RS
                                                     1
 1              The name, last known address, and last four digits of the social security number of the person

 2 who is the defendant-judgment debtor (the “defendant”) in this action and whose property is subject to

 3 this Writ are as follows:

 4                     G. Steven Burrill, 24519-111
                       FPC Duluth,
 5                     4464 Ralston Drive
                       Duluth, MN 55811
 6
                       Social Security Number (last four digits): XXX-XX-5058
 7
                This Writ has been issued at the request of the United States of America to enforce the collection
 8
     of a criminal judgment entered in favor of the United States against the defendant for a debt in the
 9
     original amount of $2,912,503.00. As of November 25, 2019, the total balance due on the judgment
10
     debt, including accrued interest, was $2,956,914.69. Interest continues to accrue after November 25,
11
     2019, at the rate of 2.41%.
12
                The following are the steps that you must take to comply with this Writ. If you have any
13
     questions, you should consult with your attorney.
14
                1.     Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
15
     any property of the defendant in which the defendant has a substantial nonexempt interest, or if you
16
     obtain custody, control, or possession of such property while this Writ is in effect, you must
17
     immediately withhold such property from the defendant and retain it in your possession until you
18
     receive instructions from the Court which will tell you what to do with the property. Such property
19
     would include, but not be limited to, any Individual Retirement Accounts in the name of G. Steven
20
     Burrill.
21
                2.     Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
22
     days after service of this Writ upon you. You must answer the Writ even if you do not have in your
23
     custody, control, or possession, any property of the defendant. Pursuant to 28 U.S.C. § 3205(c)(4), your
24
     answer must state, under oath, the following information:
25
                       a.      Whether or not you have in your custody, control, or possession, any property
26
                               owned by the defendant in which the defendant has a substantial nonexempt
27
                               interest, including nonexempt disposable earnings;
28
     Writ of Continuing Garnishment
     Case No: CR 17-00491-002 RS
                                                            2
 1                   b.      a description of such property and the value of such property;

 2                   c.      a description of any previous garnishments to which such property is subject and

 3                           the extent to which any remaining property is not exempt; and

 4                   d.      the amount of the debt you anticipate owing to the defendant in the future and

 5                           whether the period for payment will be weekly or another specified period.

 6           For your convenience, a form which addresses the above-requested information is attached and

 7 may be used to answer the Writ.

 8           3.      After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and

 9 (c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original
10 answer bearing the original signature of the person preparing the answer to the Court at the following

11 address:

12                           Office of the Clerk
                             United States District Court
13                           450 Golden Gate Ave., Box 36060
14                           San Francisco, CA 94102

15           At the same time you mail or deliver the original answer to the Court, you must also mail or
16 deliver a copy of the original answer to both the defendant’s attorney and attorney for the United States

17 at the following respective addresses:

18                           G. Steven Burrill
                             c/o Rees F. Morgan
19
                             Coblentz, Patch, Duffy & Bass LLP
20                           1 Montgomery St., Ste. 3000
                             San Francisco, CA 94104
21

22                           Julie C. Reagin
                             Assistant U.S. Attorney
23                           450 Golden Gate Avenue, 9th Floor
                             P.O. Box 36055
24
                             San Francisco, CA 94102
25
             Please note that the attached form answer contains a certificate of service which needs to be
26
     completed by the person mailing the copies of the answer to the defendant and the attorney for the
27
     United States, and which needs to be filed with the Court along with the answer.
28
     Writ of Continuing Garnishment
     Case No: CR 17-00491-002 RS
                                                          3
 1           IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

 2 ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT

 3 FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

 4 WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

 5 THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

 6 SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT

 7 WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEFENDANT’S

 8 NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE

 9 EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO
10 THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

11 THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

12 REQUIRING YOU TO APPEAR.

13                                          SUSAN Y. SOONG,
                                            Clerk of the Court
14                                          United States District Court for
                                            the Northern District of California
15

16

           11/26/2019
17 Dated: _______________________     By:   __________________________
                                            Deputy Clerk
18

19

20

21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment
     Case No: CR 17-00491-002 RS
                                            4
